 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                            DISTRICT OF NEVADA
 5                                                         ***
 6       T.R.P. COMPANY, INC.,                                   Case No. 2:17-cv-02197-JCM-CWH
 7                               Plaintiff,
                                                                 ORDER
 8             v.
 9       SIMILASAN AG, et al.,
10                               Defendants.
11

12             Presently before the court is defendant Similasan Corporation’s motion to seal (ECF No.

13   85), filed on February 4, 2019. Also before the court is plaintiff T.R.P. Company’s motion for

14   leave to file portions of its opposition under seal (ECF No. 89), filed on February 19, 2019. Also

15   before the court is defendant Similasan Corporation’s motion for leave to file portions of its reply

16   under seal (ECF No. 91), filed on February 26, 2019. The aforementioned motions are

17   unopposed.

18             Defendant moves to filed under seal portions of its motion to compel (ECF No. 86) and its

19   reply to the motion to the motion to compel (ECF No. 92). 1 Plaintiff moves to seal its response

20   (ECF No. 88) to the defendant’s motion to compel. 2 Given that the motions are unopposed, the

21   court will grant the motions to seal.

22   //

23   //

24   //

25   //

26

27   1
         The motion to compel and reply are filed under seal are filed under seal at ECF Nos. 87 and 93.
     2
28       The response is filed under seal at ECF No. 90.
 1       IT IS THEREFORE ORDERED defendant’s motions to seal (ECF Nos. 85, 89) are

 2   GRANTED.

 3       IT IS FURTHER ORDERED that plaintiff’s motion to seal (ECF No. 91) is GRANTED.

 4

 5       DATED: April 4, 2019

 6

 7                                              C.W. HOFFMAN, JR.
                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                        Page 2 of 2
